Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #050


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 14th day of October, 2015, are as follows:




BY KNOLL, J.:


2014-CK-1996      STATE OF LOUISIANA v. TERRENCE ROBERSON (Parish of E.        Baton
                  Rouge) (Armed Robbery and Attempted Second Degree Murder)

                  For the foregoing reasons, the Court of Appeal’s ruling reversing
                  the District Court’s grant of the motion to quash is affirmed.
                  This matter is remanded to the District Court for further
                  proceedings.
                  AFFIRMED AND REMANDED.

                  JOHNSON, C.J., dissents and assigns reasons.
                  WEIMER, J., additionally concurs and assigns reasons.
                  CRICHTON, J., additionally concurs and assigns reasons.
10/14/15

                      SUPREME COURT OF LOUISIANA

                                 NO. 2014-CK-1996

                             STATE OF LOUISIANA

                                      VERSUS

                            TERRENCE ROBERSON

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
          FIRST CIRCUIT, PARISH OF EAST BATON ROUGE


KNOLL, JUSTICE

      This writ concerns whether the Juvenile Court’s dismissal of a juvenile’s

case for expiration of the time period for adjudication provided in the Children’s

Code prevents the District Attorney from later obtaining a grand jury indictment

against the juvenile and bringing the case to District Court. In this case, the District

Court quashed the defendant’s indictment on the basis of the Juvenile Court’s prior

dismissal of the juvenile petition with prejudice. The Court of Appeal reversed the

District Court’s grant of the motion to quash. For the following reasons, we affirm.

                    FACTS AND PROCEDURAL HISTORY

      Defendant, Terrence Roberson, is charged with armed robbery and

attempted second-degree murder for offenses which allegedly occurred on May 14,

2012, when the defendant was sixteen years old. On July 9, 2012, the State filed a

petition in Juvenile Court. The juvenile appeared and entered a denial on July 13,

2012, and the matter was assigned for adjudication on September 11, 2012.

However, the State was granted a thirty-day continuance, and the juvenile was

released from custody. On October 12, 2012, the new date set for the adjudicatory

hearing, the State again moved to continue. The Juvenile Court denied the State’s

motion. According to the Juvenile Court’s minute entries, the State then “moved to

                                           1
withdraw the motion to transfer for criminal prosecution and to dismiss this matter

without prejudice.” The Juvenile Court, however, ordered the matter “be dismissed

with prejudice [d]ue to the state being unable to show good cause.”

      On November 8, 2012, a grand jury indicted the defendant with three counts

of armed robbery and two counts of attempted second-degree murder.               The

defendant moved to quash the indictment filed in District Court based on the

previous dismissal of the Juvenile Court petition “with prejudice.” The District

Court granted the motion to quash, finding it did not have authority to review the

Juvenile Court’s dismissal of the matter with prejudice. The Court of Appeal

reversed, finding exclusive jurisdiction vested in the District Court by operation of

law when the indictment was returned. We agree.

                                    ANALYSIS

      The defendant alleges the State may not circumvent the Juvenile Court’s

ruling, which was based on the expiration of the time period provided for

defendant’s juvenile adjudicatory hearing in La. Ch.C. 877, by later filing an

indictment in District Court containing charges stemming from the same

allegations previously dismissed with prejudice. In support, the defendant relies on

State in Interest of R.D.C., Jr., 93-1865 (La. 2/28/94), 632 So.2d 745. In R.D.C.,

this Court held the State may not refile its petition where a good cause extension is

not granted before the expiration of the time period for commencement of

adjudication provided by La. Ch.C. art. 877.

      La. Ch.C. art. 877 states:

      A. When the child is charged with a crime of violence as defined
         in R.S. 14:2(B) and the child is continued in custody pursuant to
         Chapter 5 of this Title, the adjudication hearing shall commence
         within sixty days of the appearance to answer the petition. In all
         other cases, if the child is continued in custody pursuant to Chapter
         5 of this Title, the adjudication hearing shall commence within
         thirty days of the appearance to answer the petition.



                                         2
       B. If the child is not continued in custody, the adjudication hearing
          shall commence within ninety days of the appearance to answer the
          petition.

       C. If the hearing has not been commenced timely, upon motion of the
          child, the court shall release a child continued in custody and shall
          dismiss the petition.

       D. For good cause, the court may extend such period.

        This Court reaffirmed the mandatory nature of this article’s provisions in

State of Louisiana in the Interest of J.M., 2013-2573, p. 5 (La. 12/9/14), 156 So.3d

1161, where we found the State could not flout this time period by entering a nolle

prosequi and refiling the same charges in Juvenile Court. However, this holding is

not applicable to the present case, as the provisions of La. Ch.C. art. 877 pertain

exclusively to proceedings in Juvenile Court.1 Here, the applicable time period for

adjudication in Juvenile Court had clearly expired when the State was denied a

continuance on October 12, 2012; thus, the State is not allowed to re-file a petition

in Juvenile Court. However, La. Ch.C. art. 877 does not authorize the Juvenile

Court to limit the State’s authority to later bring an indictment in District Court.

       La. Ch.C. art. 305 gives the District Attorney discretion to obtain an

indictment or file a bill of information in District Court, when, as is the case here,

the child is fifteen years of age or older at the time of commission of certain

serious crimes, including armed robbery and attempted second-degree murder.2


1
  La Ch.C. art. 103 specifically states: “Except as otherwise specified in any Title of this Code,
the provisions of the Children's Code shall be applicable in all juvenile court proceedings, and
only to such proceedings.”
2
  The Louisiana Children’s Code allows for divesture of Juvenile Court jurisdiction and original
jurisdiction in District Court only under limited circumstances in which the child is fifteen years
or older and is charged with certain serious crimes. The relevant provision in this case is La.
Ch.C. art. 305(B), which specifies that where the child is fifteen years of age or older and has
committed one of the crimes enumerated in La. Ch.C art. 305B(2), the Juvenile Court has
exclusive jurisdiction until either 1) an indictment is returned or 2) the Juvenile Court holds a
continued custody hearing pursuant to La. Ch.C. arts. 819 and 820 and finds probable cause the
juvenile committed one of the enumerated offenses and a bill of information is filed. The crimes
enumerated under this provision are:

       (2)(a) Attempted first degree murder.
       (b) Attempted second degree murder.
       (c) Manslaughter.
                                                3
Although the defendant was originally subject to the exclusive jurisdiction of the

Juvenile Court, La. Ch.C. art. 305(B)(4) clearly provides:

       If an indictment is returned or a bill of information is filed, the child
       is subject to the exclusive jurisdiction of the appropriate court
       exercising criminal jurisdiction for all subsequent procedures,
       including the review of bail applications, and the district court may
       order that the child be transferred to the appropriate adult facility for
       detention prior to his trial as an adult.

       (Emphasis added.)

       Once the indictment was returned on November 8, 2012, exclusive

jurisdiction vested in the District Court by operation of this provision. The Juvenile

Court lacked authority to supersede the State’s discretion to transfer the case to

District Court under La. Ch.C. art. 305.

       The dissent from the majority opinion in the Court of Appeal asserts that

allowing the State to refile the same charges in District Court renders the good

cause provision of La. Ch.C. art. 877(D) meaningless. State v. Roberson, 13-1789,

p.3 (La. App. 1 Cir. 9/4/14), 2015 WL 4374101 (unpublished)(Pettigrew, J.,

dissenting). While it is true the mandatory time limitations provided in La. Ch.C.

art. 877 were set forth to ensure expedited adjudication of children, the Legislature

has provided that, when juveniles have reached a certain age and are alleged to

have committed certain serious crimes, the District Attorney may elect to bring the

       (d) Armed robbery.
       (e) Aggravated burglary.
       (f) Forcible rape.
       (g) Simple rape.
       (h) Second degree kidnapping.
       (i) Repealed by Acts 2001, No. 301, § 2.
       (j) Aggravated battery committed with a firearm.
       (k) A second or subsequent aggravated battery.
       (l) A second or subsequent aggravated burglary.
       (m) A second or subsequent offense of burglary of an inhabited dwelling.
       (n) A second or subsequent felony-grade violation of Part X or X-B of Chapter 4
       of Title 40 of the Louisiana Revised Statutes of 1950 involving the manufacture,
       distribution, or possession with intent to distribute controlled dangerous
       substances.

       La. Ch.C. art. 305(B)(2).

Once the indictment is returned or a bill of information is filed, the child is subject to the
exclusive jurisdiction of the District Court. Id. at B(5).
                                              4
case in District Court. The mandatory expedited timelines of the Children’s Code

do not apply in District Court, although the defendant retains his constitutional

right to a speedy trial.3 Thus, the Louisiana statutory scheme allows the State to

institute prosecution in this case in accordance with the provisions of the Louisiana

Code of Criminal Procedure, notwithstanding the expiration of the time limitations

in Juvenile Court.

                                          DECREE

       For the foregoing reasons, the Court of Appeal’s ruling reversing the District

Court’s grant of the motion to quash is affirmed. This matter is remanded to the

District Court for further proceedings.

AFFIRMED AND REMANDED.




3
 We also note that jeopardy had not attached in this case, as no witnesses were sworn in for the
adjudication proceeding. La. Ch.C. art. 811.
                                               5
10/14/15

                       SUPREME COURT OF LOUISIANA

                                  No. 2014-CK-1996

                              STATE OF LOUISIANA

                                      VERSUS

                             TERRENCE ROBERSON


           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FIRST CIRCUIT, PARISH OF EAST BATON ROUGE


JOHNSON, Chief Justice, dissents and assigns reasons.

        This court’s role is to recognize the legislative will in procedural rules and

time limitations. La. Ch. C. Art. 877 gives the prosecution specific time limits to

bring the adjudication of delinquency for hearing in the Juvenile Court, or transfer

the case to the District Court.

        In this case, the prosecution did neither within the time limits. The judge’s

role as gatekeeper is to interpret procedural rules so that neither prosecution nor

defense is favored or prejudiced. What we have created is an aberration, where the

prosecution determines the conduct of the trial, regardless of procedural rules. The

judge may continue a trial on hearing for good cause; a witness is unavailable, a

party has a conflict, and other legitimate reasons. In our current system, a judge’s

denial of the prosecution’s motion to continue, means nothing. The prosecution

simply enters a nolle prosequi in the action, then files a new bill of information,

bringing the same charges. State v. Love, 2000-3347 (La. 5/23/03), 847 So. 2d

1198.

        Here, the state failed to bring the case to adjudication in Juvenile Court

within the time limits of Article 877. While the state had several months to do so, it

failed to transfer the case to District Court before the expiration of time limits. The

state then dismissed the charges in Juvenile Court, and presented the same charges
for a grand jury indictment. Where is the protection for defendants in this chess

game, when the prosecution can do an end run around the court’s attempt to

control progress of the trial, and the time limitations start anew.
10/14/15

                   SUPREME COURT OF LOUISIANA

                                NO. 2014-CK-1996

                             STATE OF LOUISIANA

                                      VERSUS

                            TERRENCE ROBERSON

               ON CERTIFIED QUESTION FROM THE UNITED STATES
        FIRST CIRCUIT COURT OF APPEALS, PARISH OF EAST BATON ROUGE



WEIMER, J., additionally concurs.

      I fully subscribe to the majority opinion. I write separately because I find this

court’s ruling in State v. Hamilton, 96-0107 (La. 7/2/96), 676 So.2d 1081, is

especially instructive and provides additional support for the majority’s opinion.

      In Hamilton, we explained that La. Ch.C. art. 305(A) “provides that the

juvenile court is automatically divested of jurisdiction when an indictment is obtained

or when the court finds probable cause that the accused committed” certain

enumerated, “most serious” offenses. Id., 96-0107 at 2, 3, 676 So.2d at 1082. This

procedure, we noted, “is generally called ‘legislative waiver’ because legislative fiat

has automatically waived juvenile court jurisdiction in these cases.” Id. at 3, 676

So.2d at 1082.

      In contrast to “legislative waiver,” another procedure (the “prosecutorial

waiver”) is embodied in La. Ch.C. art. 305(B):

             Subsection B creates a different transfer method for the less
      serious offenses. Minors fifteen years of age or older at the time of the
      commission of certain enumerated offenses are subject to the exclusive
      jurisdiction of the juvenile court until either (1) an indictment charging
      one of the enumerated offenses is returned, or (2) the juvenile court
      holds a continued custody hearing and finds probable cause that the
      child has committed any of the enumerated offenses and a bill of
      information charging any of these offenses is filed.
Hamilton, 96-0107 at 3, 676 So.2d at 1082. The “prosecutorial waiver” procedure,

as we noted in Hamilton, “gives the district attorney complete discretion to file a

petition in juvenile court or alternatively to obtain an indictment or file a bill of

information in the district court.” Id., 96-0107 at 3-4, 676 So.2d at 1082-83. “[O]nce

the prosecutor decides to charge the juvenile as an adult, whether by indictment or

bill of information, the criminal court must exercise its jurisdiction.” Id. at 4 676

So.2d at 1083. (Emphasis added.)

      In Hamilton, the prosecution failed to make its decision to prosecute the

defendant as an adult within a thirty-day time limit applicable to juveniles being held

in custody. Id. 96-0107 at 1, 676 So.2d at 1081, citing La. Ch.C. art. 305(B)(3).

However, we ruled that “the thirty-day limit is designed to minimize the time in

detention, not place a limit after which the prosecutor is unable to exercise the

charging discretion given to him in the article.” We reasoned that “the lack of

jurisdictional limits on the power of prosecutorial election with regard to juveniles

who are not in custody indicates that the thirty-day limit should not be interpreted as

a jurisdictional bar.” Id.

      In the instant case, the defendant contends that the prosecution failed to meet

the time limit of La. Ch.C. art. 877(B) (“If the child is not continued in custody, the

adjudication hearing shall commence within ninety days of the appearance to answer

the petition.”) and the juvenile court refused to grant an extension, as that court was

empowered to do under La. Ch.C. art. 877(D) (“For good cause, the court may extend

such period.”). Although this case concerns a different time limit than the one at

issue in Hamilton, it is a time limit nonetheless. Just as we found no jurisdictional

limits on the “prosecutorial waiver” procedure imposed by La. Ch.C. art. 305(B)(3),

here, La. Ch.C. art. 877 is similarly devoid of any language that negates the district

                                          2
attorney’s discretion to invoke the jurisdiction of the district court and then charge

a juvenile for the serious crimes listed in La. Ch.C. art. 305(B)(2).

      I am not unsympathetic toward the notion that the juvenile court, when it

dismissed this case “with prejudice,” might have been best suited from its familiarity

with the case to have had the final word in the matter. Or, as I suggested in the

non-juvenile case of State v. Love, 00-3347, p. 4 (La. 5/23/03), 847 So.2d 1198,

1215 (Weimer, J., concurring), when a continuance is denied and the state wishes to

re-institute prosecution, “the State should have the burden to establish the defendant

was not prejudiced.” However, even commentators who are critical of Louisiana’s

juvenile procedures–including the prosecutor’s largely unfettered ability to transfer

certain cases out of juvenile courts–recognize that these procedures have been

implemented by the legislature. See, e.g., Hector Linares & Derwyn Bunton, An

Open Door to the Criminal Courts: Analyzing the Evolution of Louisiana’s System

for Juvenile Waiver, 71 La.L.Rev. 191, 193-197, 226 (2010) (discussing the

legislative evolution of three pathways to trying juvenile courts in Louisiana, the

“legislative waiver,” the “prosecutorial waiver,” and the “judicial waiver,” the authors

favor legislatively eradicating all but the “judicial waiver.”).

      Even so, the role of this court in this matter is to follow the clear dictates of the

legislature. See, e.g., La. R.S. 1:4 (“When the wording of a Section is clear and free

of ambiguity, the letter of it shall not be disregarded under the pretext of pursuing its

spirit.”). As the majority correctly finds, and as this court earlier found in Hamilton,

the legislature has chosen not to restrain, as a penalty for missing particular deadlines

in the Children’s Code, the prosecutor’s ability to bring certain serious offenses

allegedly committed by a juveniles for trial in the same court as trials for adults.

Thus, I respectfully concur.

                                            3
10/14/15

                     SUPREME COURT OF LOUISIANA

                               NO. 2014-CK-1996

                            STATE OF LOUISIANA

                                    VERSUS

                           TERRENCE ROBERSON

CRICHTON, J., concurs.

      I agree with the majority opinion in this matter and write separately to

emphasize that the district attorney, by constitutional mandate, has full charge of

every state prosecution in his district. La. Const. Art. 5 sec. 26(B). See also La.

C.Cr.P. art. 61 (“[The] district attorney has entire charge and control of every

criminal prosecution instituted or pending in his district, and determines, whom,

when, and how he shall prosecute.”).       The district attorney’s jurisdiction to

prosecute those who violate state criminal statutes is exclusive; it can only be

constrained or curtailed when it operates to the prejudice of a contrary

constitutional mandate, and even then only with due deference to the district

attorney’s constitutional prerogative. Bd. of Com’rs of Orleans Levee Dist. v.

Connick, 654 So. 2d 1073 (La. 1995).